Case 1:21-cv-00099-CG-C Document 24 Filed 07/26/21 Page 1 of 1         PageID #: 161




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 WAYNE HARTUNG,                           )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )   CIVIL ACTION NO. 21-0099-CG-C
                                          )
 PHH MORTGAGE                             )
 CORPORATION, SUCCESSOR BY                )
 MERGER TO OCWEN LOAN                     )
 SERVICES, LLC, and FEDERAL               )
 NATIONAL MORTGAGE                        )
 ASSOCIATION,                             )
                                          )
       Defendants.                        )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 23) made under 28 U.S.C. § 636(b)(1)(B) and Local Rule 72.2(c)(4), and dated

July 9, 2021, is ADOPTED as the opinion of this Court.    Accordingly, it is

ORDERED that the Plaintiff’s Motion to Remand (Doc. 9) be and is hereby

DENIED.

       DONE and ORDERED this the 26th day of July, 2021.

                                   /s/Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
